 



EMPLOYMENT AGREEMENT
     THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of January 1, 2008
(the “Effective Date”), is between MHC Operating Limited Partnership, an
Illinois limited partnership (the “Company”), and Joe McAdams (“Executive”).
AGREEMENT
     In consideration of the mutual promises and agreements set forth herein,
the parties hereto agree as follows:
     1. Employment. The Company and Executive agree that Executive shall be
employed by the Company during the Term (as defined in Section 2 below), upon
the terms and conditions set forth in this Agreement. Executive’s title shall be
President of the Company’s corporate parent, Equity LifeStyle Properties, Inc.,
a Maryland corporation (“ELS”). Executive shall possess such powers and perform
such duties as are normally incident to such position (except as set forth in
Section 5(a) below). Executive shall devote his full business time and attention
to the business affairs of the Company and its affiliates (except for reasonable
vacations, sick days, personal days and similar time off and a reasonable amount
of time for the performance of civic, educational and charitable functions).
     2. Employment Period. The term of employment of Executive under this
Agreement (the “Term”) shall be the period commencing on the Effective Date and
continuing until the three (3) year anniversary of the Effective Date (unless
this Agreement is earlier terminated as provided herein).
     3. Compensation. Executive shall be compensated for services rendered by
Executive to the Company and its affiliates as follows:
          (a) Annual Salary. The Company will pay Executive a base salary at the
annual rate of $300,000 (“Base Salary”), less applicable tax withholdings,
payable at the Company’s regular employee payroll intervals. On each anniversary
of the Effective Date (the “Adjustment Date”), the annual Base Salary shall be
increased in accordance with the following formula: the annual Base Salary paid
in the last full year preceding the Adjustment Date shall be multiplied by a
fraction, the numerator of which is the Consumer Price Index—All Urban
Consumers, South Region All Items, 1982-1984=100, compiled and published by the
United States Department of Labor, Bureau of Labor Statistics (“CPI”) for the
month closest to the Adjustment Date for which final, adjusted CPI figures are
available, and the denominator of which is the final, adjusted CPI for the month
twelve months prior to such month. The resulting product shall be the new annual
Base Salary; provided, however, that in no event shall the Base Salary for any
year be less than that for the previous year.
          (b) Annual Bonus. Executive shall be eligible to receive an annual
non-equity incentive compensation payment (“bonus”) based on certain performance
targets established by Executive and the Compensation, Nominating and Corporate
Governance Committee of ELS’s Board of Directors (the “Committee”) at the
beginning of each year. Executive may earn a bonus in an amount up to three
(3) times the Base Salary on an annual basis, subject to the approval of the
Committee.

-1-



--------------------------------------------------------------------------------



 



          (c) Restricted Stock. Executive shall receive a grant of 30,000 shares
of ELS restricted common stock pursuant to the ELS 1992 Stock Option and Stock
Award Plan, as amended from time to time. The Restricted Stock vests in three
equal installments, one-third on the Effective Date, one-third on the first
anniversary of the Effective Date and one-third on the second anniversary of the
Effective Date.
     4. At-Will Employment. Executive shall be employed by the Company as an
employee at-will. The Company and Executive acknowledge and agree that as an
employee at-will, Executive’s employment may be terminated at any time, for any
reason, whether with or without cause, by either the Company or Employee.
     5. General Terms.
          (a) Privileged Access. Executive shall have no authority, on behalf of
the Company or its affiliates, to enter into any agreement with any entity
controlling, controlled by or affiliated with Privileged Access L.P. (“PA”)
However, as the sole equity owner of PA, Executive shall have sole authority to
determine the accounting and tax policies of PA, which authority shall include,
without limitation, complete control of the preparation and filing of PA’s tax
returns and related forms and the engagement of PA’s financial and tax advisors.
          (b) Severance. If Executive’s employment with the Company is
terminated by the Company without cause during the Term, Executive shall receive
the following benefits: (i) payment of a pro rata portion of Executive’s
potential bonus for the applicable year during which such termination occurs
(the “Termination Year”), (ii) payment as severance pay of an amount equal to
two (2) times the Base Salary for the Termination Year, (iii) the continuation,
at the Company’s expense, until the earlier of the date [24] months following
such termination or the date on which Executive obtains employment with another
employer (the “Continuation Period”), on behalf of Executive and his dependents
and beneficiaries, of all health insurance benefits provided to similarly
situated executives who continue in the employ of the Company during such
Continuation Period, and (iv) all theretofore unvested restricted stock issued
to Executive pursuant to Section 3(c) above shall immediately vest.
          (c) Non-Compete. Executive agrees that during the period of
Executive’s employment with the Company or its affiliates, and for a period of
two (2) years following the termination thereof, Executive shall not, directly
or indirectly, (i) engage or participate in any business activity that directly
competes with the business activities of the Company or its affiliates, in the
respective geographic areas in which such activities are conducted, (ii) solicit
business (other than for the Company or its affiliates) from any customers of
the Company or its affiliates for such purpose, or (iii) solicit for employment
or employ any employee of the Company or its affiliates for such purpose.
          (d) Conflicts of Interest. In accordance with the Company’s Business
Ethics and Conduct Policy, Executive shall fully disclose the relevant facts
pertaining to any potential transaction that might conflict with the proper
performance of Executive’s duties on behalf of the Company and its affiliates,
or adversely impact Executive’s independent judgment with respect to same, or
otherwise result in a conflict of interest, so that the Company may make an
informed, independent decision regarding the transaction.

-2-



--------------------------------------------------------------------------------



 



     6. Miscellaneous Provisions.
          (a) Amendment and Termination. This Agreement may not be amended or
terminated except by written instrument signed by the parties hereto.
          (b) Modification and Waiver of Breach. No waiver or modification of
this Agreement shall be binding unless it is in writing, signed by the parties
hereto. The waiver by the Company or Executive of any term or breach of this
Agreement shall not prevent a subsequent enforcement of such term or any other
term and shall not be deemed to be a waiver of any subsequent breach.
          (c) Notice. Any notice required or permitted to be given under this
Agreement shall be in writing and delivered personally (which shall include
delivery via express courier such as Federal Express) or sent by registered or
certified mail, return receipt requested, addressed as follows:

     
If to the Company :
  MHC Operating Limited Partnership
c/o Equity LifeStyle Properties, Inc.
Two North Riverside Plaza, Suite 800
Chicago, IL 60606
Attention: Legal Department
 
   
If to Executive:
  Joe McAdams
3801 Parkwood Blvd Suite 100
Frisco, TX 75034

Either the Company or Executive may, at any time, by notice to the other,
designate another address for service of notice on such party. When the notice
is dispatched as provided for above, the notice shall be deemed to be given when
the addressee receives the notice, or within three (3) days after it is sent,
whichever is earlier.
          (d) Entire Agreement. This Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof,
superseding all negotiations, prior discussions and preliminary agreements,
whether written or oral.
          (e) Counterparts. The Agreement may be executed in multiple
counterparts, any one of which shall be deemed an original and all of which
taken together shall constitute a single instrument.
          (f) Governing Law. This Agreement, and all matters or disputes
relating to the validity, construction, performance or enforcement hereof, shall
be governed, construed and controlled by and under the laws of the State of
Illinois, without regard to principles of conflicts of law.

-3-



--------------------------------------------------------------------------------



 



     7. Acknowledgment. Executive acknowledges that he has read, understands and
accepts the provisions of this Agreement. Executive also acknowledges that he
has had the opportunity to review the terms and conditions of this Agreement
with advisors of his choice.
     IN WITNESS WHEREOF, each of the parties has executed this Employment
Agreement as of the date and year first above written.

                EXECUTIVE:
      /s/ Joe McAdams      Joe McAdams              COMPANY:

MHC OPERATING LIMITED PARTNERSHIP,
an Illinois limited partnership
      By:   MHC Trust,         a Maryland real estate investment trust     
Its:   General Partner          By:   Equity LifeStyle Properties, Inc.,        
  a Maryland corporation        Its:   Sole Voting Shareholder            By:  
/s/ Thomas P. Heneghan            Name:   Thomas P. Heneghan            Title:  
CEO & President     

-4-